--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
Exhibit 10.2


JOINT VENTURE AND QUOTAHOLDERS AGREEMENT
 
CONTRATO DE JOINT VENTURE E ACORDO DE QUOTISTAS
 
 
 
This JOINT VENTURE AND QUOTAHOLDERS AGREEMENT (the “Agreement”) is made and
entered into as of February 10, 2014, by and between:
 
Este CONTRATO DE JOINT VENTURE E ACORDO DE QUOTISTAS (o “Acordo”) é feito e
celebrado em 10 de fevereiro de 2014, por e entre:
 
(a)      GigOptix, Inc., a company duly organized and existing under the laws of
the State of Delaware, with its registered offices at 2711 Centerville Road,
Wilmington, New Castle County, Delaware, U.S.A. (“GigOptix”); and
 
(a)      GigOptix, Inc., uma sociedade devidamente constituída e existente sob
as leis do Estado de Delaware, com sede em 2711 Centerville Road, Wilmington,
New Castle County, Delaware, U.S.A. (“GigOptix”); e
 
(b)      FUNDAÇÃO CPqD - CENTRO DE PESQUISA E DESENVOLVIMENTO EM
TELECOMUNICAÇÕES, a foundation duly organized and existing under the laws of
Brazil, with its registered offices in the city of Campinas, State of São Paulo
at Rua Dr. Ricardo Benetton Martins s/No., Parque Polo II de Alta Tecnologia,
CEP 13086-510, enrolled with the Corporate Taxpayers’ Registry of the Ministry
of Finance (“CNPJ/MF”) under No. 02.641.663/0001-10, with its corporate
documents registered before the 1st Public Civil Registry of Legal Entities of
Campinas under No. 5529 on December 23, 2004 (“CPqD”);
 
(b)      FUNDAÇÃO CPqD - CENTRO DE PESQUISA E DESENVOLVIMENTO EM
TELECOMUNICAÇÕES, pessoa jurídica de direito privado, sem fins lucrativos, com
sede na Rua Dr. Ricardo Benetton Martins s/nº., Parque Polo II de Alta
Tecnologia, CEP 13086-510, neste Município de Campinas, Estado de São Paulo,
inscrita no Cadastro Nacional de Pessoas Jurídicas (“CNPJ/MF”) sob o nº.
02.641.663/0001-10, com Estatuto Social registrado no Primeiro Cartório de
Registro Civil de Pessoa Jurídica de Campinas-SP, microfilmado sob o nº. 5529,
em 23 de dezembro de 2004 (“CPqD”);
 
(CPqD and GigOptix jointly called “Quotaholders”);
(CPqD e GigOptix designadas em conjunto “Quotistas”);
 
and, as Intervening and Consenting Party:
 
e, como Parte Interveniente e Anuente:
 
(c)      BRPHOTONICS PRODUTOS OPTOELETRÔNICOS LTDA., a company duly organized
and existing under the laws of Brazil, with its registered offices in the city
of Campinas, State of São Paulo at Rua Dr. Ricardo Benetton Martins s/No.,
Parque Polo II de Alta Tecnologia, CEP 13086-510, enrolled with the CNPJ/MF
under No. 19.455.907/0001-73 (“Company”);
 
(c)      BRPHOTONICS PRODUTOS OPTOELETRÔNICOS LTDA., uma sociedade devidamente
constituída e existente sob as leis do Brasil, com sede na cidade de Campinas,
Estado de São Paulo, na Rua Doutor Ricardo Benetton Martins s/nº., Pólo II de
Alta Tecnologia, Município de Campinas, Estado de São Paulo, CEP 13086-510,
registrada no CNPJ/MF sob o nº. 19.455.907/0001-73 (“Sociedade”);
 



- 1 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
the Quotaholders also being hereinafter referred to as “Parties” where mentioned
collectively or “Party” where mentioned individually.
 
as Quotistas também sendo doravante designadas como “Partes” quando em conjunto,
ou como “Parte” quando designadas individualmente.
 
WHEREAS, the Quotaholders are the owners of all the outstanding quotas of the
capital of the Company;
 
CONSIDERANDO QUE, as Quotistas são proprietárias de todas as quotas do capital
da Sociedade;
 
WHEREAS, the Quotaholders acknowledge that there is a business risk in the
development and the exploitation of the Company’s activities, and agree to
endeavor the best efforts and act in good faith to the better performance of the
Company’s corporate purpose;
CONSIDERANDO QUE, as Quotistas reconhecem o risco negocial existente no
desenvolvimento e exploração das atividades da Sociedade, e concordam em envidar
seus melhores esforços e atuar com boa-fé na melhor consecução do objeto social
da Sociedade;
 
 
WHEREAS, the Quotaholders decided to enter into this Agreement to establish
their respective rights and obligations in respect of the Quotas (as defined
below), the management and conduct of Company’s and the Company’s business and
various other matters hereinafter set forth.
 
CONSIDERANDO QUE, as Quotistas decidiram celebrar este Acordo para estabelecer
seus respectivos direitos e obrigações com relação às Quotas (como definido
abaixo), à gestão e condução da Sociedade e do negócio da Sociedade e de
diversos outros assuntos doravante estabelecidos.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the Parties agree as follows:
 
ISTO POSTO, em consideração aos compromissos, declarações, garantias e acordos
aqui contidos, e com a intenção de estar legalmente vinculados por este Acordo,
as Partes ajustam o que segue:
 
 
 
ARTICLE I
DEFINITIONS
 
ARTIGO I
DEFINIÇÕES
 
1.1.        When used in this Agreement or in the exhibits to this Agreement, in
capitalized initial letters, in the singular or plural, as the case may be, the
following terms and expressions shall have the meanings assigned to them in this
Section 1.1. Any reference to a Section shall include any and all of the
Subsections thereof. Notwithstanding the definitions below, other terms not
listed below shall have the meanings ascribed to them herein and in the
Schedules hereto.
 
1.1.        Quando usados neste Acordo ou nos anexos deste Acordo, em letras
maiúsculas, no singular ou no plural, conforme o caso, os termos e expressões a
seguir deverão ter os significados atribuídos aos mesmos nesta Cláusula 1.1.
Qualquer referência a uma Cláusula deverá incluir todas e quaisquer Subcláusulas
da mesma. Independentemente das definições abaixo, outros termos que não tenham
sido listados abaixo deverão ter os significados atribuídos aos mesmos neste ato
e nos Anexos deste Acordo.
 



- 2 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
“Agreement” shall mean this Joint Venture and Quotaholders Agreement and all its
exhibits.
 
“Acordo” significa este Contrato de Joint Venture e Acordo de Quotistas e todos
os seus anexos.
 
“Articles of Association” shall mean the articles of association of Company
approved on the date of this Agreement and attached hereto as Exhibit I, as
amended from time to time.
 
“Contrato Social” significa o contrato social da Sociedade aprovado na data
deste Acordo e em anexo a este como Anexo I, e periodicamente alterado.
 
“Board of Directors” shall mean the Conselho de Administração of the Company.
 
“Conselho de Administração” significa o Conselho de Administração da Sociedade.
 
“Brazilian Reais” or “R$” shall mean the lawful currency of Brazil.
 
“Reais do Brasil” ou “R$” significa a moeda oficial do Brasil.
 
“Business” shall mean the business developed by the Company.
 
“Negócio” significa o negócio desenvolvido pela Sociedade.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or other day
on which commercial banks in the city of Campinas, State of São Paulo, Brazil
and San Francisco, CA, USA, are required or authorized by law to remain closed
or otherwise closed because of force majeure.
 
“Dia Útil” significa qualquer dia que não um sábado, domingo ou outro dia em que
os bancos comerciais na cidade de Campinas, Estado de São Paulo, Brasil, e São
Francisco, Califórnia, Estados Unidos da América, tenham de estar fechados ou
estejam autorizados por lei a permanecerem fechados, ou de outra forma estejam
fechados por motivo de força maior.
 
“Company” shall have the meaning set forth in the preamble to this Agreement.
 
“Sociedade” tem o significado estabelecido no preâmbulo deste Acordo.
 
“Confidential Information” shall mean all written and unwritten data related to
the Business and/or to the Company, including, without limitation, any
information related to any legal, financial, commercial, economic or accounting
data; information on customers’ relations, marketing, sales and dispute
proceedings; information on industrial processes, plans or projects; technical
data or knowledge; trade secrets; market opportunities and strategies, except
for such data that is already generally known or available to the public in
general, without a breach of any confidentiality agreement.
 
“Informações Confidenciais” significa todos os dados, por escrito ou não,
relacionados ao Negócio e/ou à Sociedade, incluindo, sem limitação, quaisquer
informações relacionadas a quaisquer dados legais, financeiros, comerciais,
econômicos ou contábeis; informações sobre relações com os clientes, marketing,
vendas ou processos de contestação; informações sobre processos, planos ou
projetos industriais; dados ou conhecimento técnico; segredos comerciais;
oportunidades e estratégias de mercado, exceto pelos dados que já forem de
conhecimento geral ou estiverem disponíveis ao público em geral sem que tenha
havido quebra de qualquer contrato de confidencialidade.
 



- 3 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
“Control”, when used with respect to any Person, shall mean the power, directly
or indirectly, to direct, determine, manage, control or cause the direction of
the management, business, operations, activities, investments or policies of
such Person, whether through the ownership of equity in such Person, by contract
or otherwise, and the terms “controlling,” “controlled by” and “under common
control with” shall be construed accordingly.
 
“Controle”, quando usado com relação a qualquer Pessoa, significa o poder,
direta ou indiretamente, de orientar, determinar, gerir, controlar ou motivar a
orientação da gestão, negócio, operações, atividades, investimentos ou políticas
dessa Pessoa, seja por meio da posse de patrimônio dessa Pessoa, por contrato ou
de outra forma, e os termos “controlando,” “controlado por” e “sob o controle
comum de” serão interpretados de acordo.
 
“CPqD” shall have the meaning set forth in the preamble to this Agreement.
 
“CPqD” tem o significado estabelecido no preâmbulo deste Acordo.
 
“CPqD IP” shall have the meaning set forth in Section 5.1.
 
“CPqD PI” tem o significado estabelecido na Cláusula 5.1.
“Director” shall mean a member of the Board of Directors (Conselheiro de
Administração).
 
“Conselheiro” significa um membro do Conselho de Administração.
 
“Encumbrances” shall mean any and all liens, charges, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever.
 
“Gravames” significa todos e quaisquer ônus, encargos, direitos reais de
garantia, opções, reclamações, hipotecas, penhores, procurações, exercício do
direito de voto ou outras restrições ao título ou transferência de qualquer
natureza.
 
“Execution Date” shall mean the date of execution of this Agreement.
 
“Data da Assinatura” significa a data da assinatura deste Acordo.
 
“Chairman of the Board of Directors” shall mean the chairman of the Board of
Directors to be appointed by the Quotaholders pursuant to Section 3.2.
 
“Presidente do Conselho” significa o presidente do Conselho de Administração a
ser nomeado pelas Quotistas conforme a Cláusula 3.2.
 
“Exercise Notice” shall have the meaning set forth in Section 4.4.
 
“Notificação de Exercício” tem o significado estabelecido na Cláusula 4.4.
 
“GigOptix” shall have the meaning set forth in the preamble to this Agreement.
 
“GigOptix” tem o significado estabelecido no preâmbulo deste Acordo.
 
“GigOptix IP” shall have the meaning set forth in Section 5.2.
 
“GigOptix PI” tem o significado estabelecido na Cláusula 5.2.



- 4 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
“INPI” shall mean the Instituto Nacional da Propriedade Industrial, the
Brazilian patent and trademark office.
 
“INPI” significa o Instituto Nacional da Propriedade Industrial, o escritório de
registro de marcas e patentes do Brasil.
 
“Offer” shall have the meaning set forth in Section 4.3(b).
 
“Oferta” tem o significado estabelecido na Cláusula 4.3(b).
 
“Offer Notice” shall have the meaning set forth in Section 4.2.
 
“Notificação de Oferta” tem o significado estabelecido na Cláusula 4.2.
 
“Offered Quotaholder” shall have the meaning set forth in Section 4.2.
 
“Quotista Ofertada” tem o significado estabelecido na Cláusula 4.2.
 
“Offered Quotas” shall have the meaning set forth in Section 4.2.
 
“Quotas Ofertadas” tem o significado estabelecido na Cláusula 4.2.
 
“Offering Quotaholder” shall have the meaning set forth in Section 4.2.
 
“Quotista Ofertante” tem o significado estabelecido na Cláusula 4.2.
 
“Officer” shall mean an officer (diretor) of the Company.
 
“Diretor” significa um diretor da Sociedade.
 
“Party” or “Parties” shall have the meaning set forth in the recitals to this
Agreement.
 
“Parte” ou “Partes” tem o significado estabelecido nas premissas deste Acordo.
 
“Person” shall mean any individual, corporation, partnership, firm, joint
venture, association, organization, trust, unincorporated organization or other
entity and shall include any successor (by merger or otherwise) of such entity,
organization or individual.
 
“Pessoa” significa qualquer indivíduo, empresa, sociedade, firma, associação,
organização, truste, entidade despersonificada, ou qualquer outra entidade, e
deverá incluir qualquer sucessor (por incorporação ou de outra forma) dessa
entidade, organização ou indivíduo.
“Purchasing Third Party” shall have the meaning set forth in Section 4.2.
 
“Terceiro Comprador” tem o significado estabelecido na Cláusula 4.2.
 
“Quotas” shall mean the quotas of the capital of the Company.
 
“Quotas” significa as quotas do capital da Sociedade.
 
“Quotaholder” shall have the meaning set forth in the recitals to this
Agreement.
 
“Quotista” tem o significado estabelecido nas premissas deste Acordo.
 
“Related Party” shall mean any Person that directly, or indirectly through one
or more intermediaries, Controls, or is under common Control with any of the
Parties.
 
“Parte Relacionada” significa qualquer Pessoa que direta, ou indiretamente por
meio de um ou mais intermediários, Controle, ou esteja sob Controle comum com
quaisquer das Partes.
 



- 5 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
“Right of First Refusal” shall have the meaning set forth in Section 4.2.
 
“Direito de Preferência” tem o significado estabelecido na Cláusula 4.2.
 
“Subscription Rights” shall mean the preemptive right of a Quotaholder to
subscribe for newly issued Quotas of the Company
“Direitos de Subscrição” significa o direito de preempção de um Quotista de
subscrever novas Quotas emitidas pela Sociedade.
 
“TFPS Equipment” shall have the meaning set forth in Section 5.2.
 
“Equipamento TFPS” deverá ter o significado estabelecido na Cláusula 5.2.
 
“Transfer” means, with respect to the Quotas, whether voluntarily or
involuntarily, to give, sell, issue, assign, pledge, encumber, hypothecate,
grant a security interest in or otherwise dispose or convey, whether in one
transaction or a series of related transactions any or all Quotas, except for
the Encumbrance (i) that GigOptix will create over all the Quotas it owns in
favor of Silicon Valley Bank or any successor or subsequent lender obtaining a
lien on substantially all of the assets of GigOptix, and any action taken by any
such lender with regard to such Encumbrance, which are hereby authorized and
will not be considered a Transfer for purposes of this Agreement, and (ii) that
CPqD may create over all the Quotas it owns in favor of a financial institution.
The terms “Transferee”, “Transferor”, “Transferred” and other forms of the word
“Transfer” shall have the correlative meanings.
 
“Transferência” significa, com relação às Quotas, seja voluntária ou
involuntariamente, dar, vender emitir, ceder, empenhar, criar gravame,
hipotecar, conceder um direito real de garantia ou de outra forma dispor ou
alienar, seja em uma transação ou em uma série de transações relacionadas todas
ou quaisquer Quotas exceto pelo Gravame (i) que a GigOptix criará sobre todas as
Quotas que possui a favor do Silicon Valley Bank ou qualquer sucessor ou credor
subsequente que obtenha um ônus sobre substancialmente todos os ativos da
GigOptix, e qualquer ação tomada por esse credor com relação a esse Gravame, que
são neste ato autorizadas e não serão consideradas uma Transferência para os
fins deste Acordo, e (ii) que o CPqD poderá criar sobre todas as Quotas que
possui em favor de uma instituição financeira. Os termos “Cessionário”,
“Cedente”, “Transferido” e outras formas da palavra “Transferência” terão
significados correlatos.
 
 
 
ARTICLE II
COMPANY
 
ARTIGO II
SOCIEDADE
 
2.1.        Current Quotaholders. There are twenty thousand (20,000) Quotas, all
of which are free and clear of any Encumbrances (other than with regard to the
Quotas owned by GigOptix and CPqD as set forth in the definition of the term
“Transfer”), distributed among the quotaholders as follows: GigOptix owns nine
thousand and eight hundred (9,800) Quotas and CPqD owns ten thousand and two
hundred (10,200) Quotas.
 
2.1.        Quotistas Atuais. Há 20.000 (vinte mil) Quotas, todas elas livres e
isentas de quaisquer Gravames (que não com relação às Quotas de propriedade da
GigOptix e CPqD, como estabelecido na definição do termo “Transferência”),
distribuídas entre as Quotistas da seguinte forma: GigOptix possui 9.800 (nove
mil e oitocentas) Quotas, o CPqD possui 10.200 (dez mil e duzentas) Quotas.



- 6 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
2.2.        Office; Subsidiaries; Branches. Company has its principal office in
the city of Campinas, state of São Paulo, and by decision of the Quotaholders
can open branches or establish subsidiaries in or out of the country.
 
2.2.            Sede; Subsidiárias; Filiais. A Sociedade tem sua sede na cidade
de Campinas, estado de São Paulo, e por decisão dos sócios pode abrir filiais ou
estabelecer subsidiárias dentro ou fora do país.
ARTICLE III
MANAGEMENT OF COMPANY
 
ARTIGO III
ADMINISTRAÇÃO DA SOCIEDADE
 
3.1.        General Matters. The management of the Company shall be performed by
the Board of Directors and the Officers. The acts of the Company shall be
performed by the Officers, under the direction of the Board of Directors and the
Quotaholders, in accordance with the provisions of this Agreement, the Articles
of Association and the applicable legislation.
3.1.        Assuntos Gerais. A Sociedade será administrada por um Conselho de
Administração e pelos Diretores. A representação da Sociedade competirá aos
Diretores, conforme as diretrizes do Conselho de Administração e das Quotistas,
bem como conforme as disposições deste Acordo, do Contrato Social e da
legislação aplicável.
 
3.1.1.            Compensation. As from the Execution Date and until the first
(1st) anniversary of the date when the Agreement takes force and effect pursuant
to Section 7.2 hereof, the members of the Board of Directors and the Officers
shall not be entitled to receive any compensation from the Company.
3.1.1.              Remuneração. A partir da Data de Assinatura e até o primeiro
(1º) aniversário da data em que este Acordo estiver válido e eficaz, conforme
previsto na Cláusula 7.2, os Conselheiros e os Diretores não terão direito a
qualquer remuneração por parte da Sociedade.
 
 
3.2.        The Board of Directors.
 
3.2.        O Conselho de Administração.
 
(a)             The Board of Directors shall consist of four (4) members, two
(2) nominated by CPqD and two (2) by GigOptix. One of the Directors will be
appointed the Chairman of the Board of Directors for a period of two (2) years.
Each Quotaholder will alternate appointing the Chairman of the Board of
Directors. GigOptix will appoint the first Chairman of the Board of Directors.
 
(a)           O Conselho de Administração consistirá de 4 (quatro) membros, 2
(dois) nomeados pela CPqD e 2 (dois) pela GigOptix. Um dos Conselheiros será
nomeado Presidente do Conselho de Administração por um período de 2 (dois) anos.
Cada Quotista alternará na nomeação do Presidente do Conselho de Administração.
GigOptix nomeará o primeiro Presidente do Conselho de Administração.
 
(b)           Each Director shall serve for a period of two (2) years, and may
be reelected for additional periods of two (2) years each, and have the
attributions and obligations set forth in the Company’s Articles of Association.
A vacancy on the Board of Directors because of death, resignation, removal or
any other cause shall be filled by the Quotaholders’ meeting upon designation by
the Quotaholder that appointed such Director.
 
(b)           Cada Conselheiro permanecerá no cargo por um mandato de 2 (dois)
anos, podendo ser reeleito por iguais períodos, e terá as atribuições e
obrigações estabelecidas no Contrato Social da Sociedade. Uma vaga no Conselho
de Administração devido à morte, pedido de demissão, remoção ou qualquer outra
causa será preenchida pela Reunião de Sócios mediante indicação pela Quotista
que nomeou referido Conselheiro.
 



- 7 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
(c)          Any Director may resign at any time by so notifying both Company
and the Quotaholder which appointed such Director in writing. Such resignation
shall take effect upon receipt of such notice by Company and the Quotaholder
which appointed such Director or at such later time as is therein specified, and
unless otherwise specified, the acceptance of such resignation shall not be
necessary to make it effective. Any Director may be removed, with or without
cause, by the Quotaholders’ meeting, at the direction of the Quotaholder who
appointed such Director to the Board of Directors.
 
(c)          Qualquer Conselheiro poderá pedir demissão a qualquer momento por
meio de notificação por escrito para a Sociedade e para a Quotista que nomeou
referido Conselheiro. Esse pedido de demissão terá efeito quando do recebimento
da referida notificação pela Sociedade e pela Quotista que nomeou referido
Conselheiro ou mais tarde como lá especificado, e a não ser que especificado em
contrário, o aceite do pedido de demissão não será necessário para torná-lo
efetivo. Qualquer Conselheiro poderá ser destituído, com ou sem justa causa, por
uma Reunião de Sócios, por orientação da Quotista que nomeou referido
Conselheiro para o Conselho de Administração.
 
(d)          Each Quotaholder agrees to exercise its voting rights at the
Quotaholders’ meeting in order to approve the appointment or removal of any
Director who has been appointed, or whose removal has been directed by, the
relevant Quotaholder in accordance with this Agreement.
 
(d)          Cada Quotista concorda em exercer seus direitos de voto na Reunião
de Sócios para aprovar a nomeação ou destituição de qualquer Conselheiro que
tenha sido nomeado, ou cuja remoção tenha sido orientada, pela respectiva
Quotista conforme este Acordo.
 
3.3.        Voting. Each Director shall have the right to one (1) vote on all
matters to be decided by the Board of Directors. Unless otherwise expressly
stated herein, matters submitted to the Board of Directors shall be approved by
a simple majority vote of the Directors. In case of a deadlock, the matter shall
be submitted to the approval of the Quotaholders.
 
3.3.        Votação. Cada Conselheiro deverá ter direito a 1 (um) voto sobre
todos os assuntos a serem decididos pelo Conselho de Administração. A não ser
que expressamente declarado em contrário, os assuntos submetidos ao Conselho de
Administração serão aprovados por maioria simples dos votos dos Conselheiros. No
caso de um impasse, o assunto será submetido à aprovação das Quotistas.
 



- 8 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
3.4.        Procedural Matters of the Board of Directors.
 
3.4.        Assuntos relativos aos Procedimentos do Conselho de Administração.
 
(a)          Any decision required or permitted to be taken at any meeting of
the Board of Directors may be taken without a meeting, without prior notice and
without the consent in writing setting forth the decision to be taken, if this
decision is signed by all the Directors. A written consent delivered pursuant to
this Section shall be established into the minutes of the Board of Directors`
meeting, and filed with the Board of Trade, as applicable.
(a)          Qualquer decisão exigida ou permitida que tenha de ser tomada em
qualquer reunião do Conselho de Administração poderá ser tomada sem a realização
de uma reunião, sem notificação prévia e sem o consentimento por escrito
estabelecendo a decisão a ser tomada, se esta for assinada por todos os
Conselheiros. Um consentimento por escrito entregue conforme esta Cláusula
deverá ser transcrita em ata do Conselho de Administração e arquivada na Junta
Comercial, quando aplicável/necessário.
 
(b)          The Board of Directors shall cause to be kept a book of minutes in
which there shall be recorded (i) with respect to each meeting of the Board of
Directors, the time and place of such meeting, whether regular or special (and
if special, how called), the names of those present and the proceedings thereof
and (ii) all of its decisions by written consent. The Board of Directors`
minutes of meeting containing decisions which may affect third parties shall be
filed with the Board of Trade.
 
(b)          O Conselho de Administração deverá fazer com que sejam mantidos
livros de atas nos quais serão registrados (i) com relação a cada reunião do
Conselho de Administração, a hora e o local da reunião, se a mesma foi regular
ou especial (e se especial, como foi convocada), os nomes daqueles presentes e
os procedimentos da mesma e (ii) todas as suas decisões por consentimento por
escrito. As atas de reunião do Conselho de Administração que contiverem decisões
que afetem terceiros deverão ser arquivadas na Junta Comercial competente.
 
(c)          Board of Directors’ meeting shall be held in the headquarters of
the Company in Campinas, unless otherwise agreed by a minimum of three (3)
Directors.
 
(c)          A reuniões do Conselho de Administração serão realizadas na sede da
Sociedade em Campinas, a menos que acordado de outra forma por no mínimo 3
(três) Conselheiros.
 
3.5.        Officers. The Company may have up to three (3) Officers, one
referred to as the Chief Executive Officer, and the others individually referred
to as Officer. CPqD shall designate the Chief Executive Officer and his/her
successors, who will designate the other Officers. Officers shall be nominated
and/or dismissed in/from their positions after the approval by the Board of
Directors, as set forth in Section 3.5(a) hereof. The Officers, by performing
the acts of the Company, shall obey the decisions of the Quotaholders and the
Board of Directors and shall have the powers and authority set forth in the
Articles of Association, applied as the Board of Directors may grant to them.
The Officers will be responsible for the ordinary management of Company.
 
3.5.        Diretores. A Sociedade poderá ter até três (3) Diretores, um
designado Diretor Presidente (CEO), e os demais designados individualmente
Diretor. O CPqD indicará o Diretor Presidente (CEO), e seus eventuais
sucessores, enquanto o Diretor Presidente (CEO) indicará os demais Diretores. Os
Diretores serão nomeados e/ou destituídos em/de suas funções/posições após a
aprovação pelo Conselho de Administração, conforme previsto na Cláusula 3.5(a)
deste Acordo. Os Diretores deverão, na prática dos atos da Sociedade, respeitar
as decisões das Quotistas e do Conselho de Administração e deverão ter os
poderes e a autoridade estabelecidos no Contrato Social, aplicados na forma como
o Conselho de Administração venha a lhes definir. Os Diretores serão
responsáveis pela administração ordinária e regular da Sociedade.
 



- 9 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
(a)           The candidates to occupy the Officer positions will be interviewed
and selected by the Board of Directors. Once the Board of Directors submits the
corresponding names for the Quotaholders, a Quotaholders meeting should be
called to elect such individuals.
 
(a)          Os candidatos a ocupar cargos de Diretor serão entrevistados e
selecionados pelo Conselho de Administração. Uma vez que o Conselho de
Administração submeta os  respectivos nomes às Quotistas, uma Reunião de Sócios
deverá ser convocada para eleger esses indivíduos.
 
(b)          In case of death, resignation, removal or a vacancy for any other
reason, the Board of Directors shall select and submit to the Quotaholders
another individual to fill in the position, in accordance with the corresponding
designations.
 
(b)          No caso de morte, pedido de demissão, demissão ou vaga por qualquer
outro motivo, o Conselho de Administração deverá selecionar e submeter às
Quotistas outro indivíduo para preencher o cargo, respeitadas as competentes
indicações.
 
(c)            Each Quotaholder undertakes to exercise its voting rights at the
Quotaholders’ meeting of Company in order to approve the appointment or removal
of any Officer who has been designated, or whose removal has been directed by,
the Board of Directors in accordance with this Agreement.
 
(c)            Cada Quotista se compromete a exercer seus direitos de voto na
Reunião de Sócios da Sociedade para aprovar a nomeação ou destituição de
qualquer Diretor que tenha sido indicado, ou cuja destituição tenha sido
orientada pelo Conselho de Administração conforme este Acordo.
 
ARTICLE IV
TRANSFER OF QUOTAS
 
ARTIGO IV
TRANSFERÊNCIA DE QUOTAS
 
4.1.        Lock-up Period. The Parties agree not to Transfer in any way or form
any of the Quotas during the period of three (3) years from the Execution Date.
4.1.        Período de Permanência (Lock-up). As Partes concordam em não
transferir de nenhuma maneira ou forma quaisquer das Quotas durante um período
de 3 (três) anos a partir da Data da Assinatura.
 
4.2.        Right of First Refusal. After the lock-up period above, any
Quotaholder who wishes to Transfer (“Offering Quotaholder”) part or the totality
of its Quotas (the “Offered Quotas”) to a third party (the “Purchasing Third
Party”) which has made a firm offer for the Offered Quotas, may do so only upon
the prior written notice (the “Offer Notice”) to the other Quotaholder (the
“Offered Quotaholder”) who will have the right of first refusal to purchase the
Offered Quotas at the same price/economic conditions, by payment in lawful
currency, and under the same conditions as offered by such Purchasing Third
Party, according to procedures established below (the “Right of First Refusal”).
 
4.2.        Direito de Preferência, e de Recusa. Após o período de permanência
(lock-up), qualquer Quotista que deseje Transferir (“Quotista Ofertante”) parte
ou a totalidade de suas Quotas (as “Quotas Ofertadas”) para um terceiro (o
“Terceiro Comprador”) que tenha feito uma oferta firme pelas Quotas Ofertadas,
assim poderá fazer mediante notificação prévia e por escrito (a “Notificação de
Oferta”) para a outra Quotista (a “Quotista Ofertada”), a qual terá o direito de
preferência e de recusa para comprar as Quotas Ofertadas pelo mesmo preço/valor
econômico, mediante pagamento em moeda corrente, e sob as mesmas condições como
oferecidas ao referido Terceiro Comprador, conforme os procedimentos
estabelecidos abaixo (o “Direito de Preferência e de Recusa”).
 



- 10 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
4.3.        Offer Notice. The Offer Notice shall:
4.3.        Notificação de Oferta. A Notificação de Oferta deverá:
 
(a)            indicate the name of the Purchasing Third Party and all the
material terms and conditions of the proposed Transfer, including the price,
payment terms and other business conditions as applicable; and
 
(a)          indicar o nome do Terceiro Comprador e todos os termos e condições
relevantes da Transferência proposta, incluindo o preço, termos de pagamento e
outras condições comerciais como aplicáveis; e
 
(b)        attach a copy of the offer from the Purchasing Third Party (“Offer”).
 
(b)        anexar uma cópia da oferta do Terceiro Comprador (“Oferta”).
 
4.4.        Exercise Period. The Offered Quotaholder will have the irrevocable
right, exercisable by written notice given to the Offering Quotaholder within
thirty (30) calendar days after the receipt of the Offer Notice (“Exercise
Notice”), to indicate if it intends to exercise its Right of First Refusal over
all, and no less than all, of the Offered Quotas.
 
4.4.        Período de Exercício. A Quotista Ofertada terá o direito
irrevogável, exercível por meio de notificação por escrito dada à Quotista
Ofertante dentro de 30 (trinta) dias corridos após o recebimento da Notificação
de Oferta (“Notificação de Exercício”), para indicar se pretende exercer seu
Direito de Preferência e de Recusa sobre todas, e não menos do que todas, as
Quotas Ofertadas.
 
4.5.        Transfer. In the event the Offered Quotaholder exercises its Right
of First Refusal, the Offering Quotaholder shall Transfer the Offered Quotas in
accordance with the terms of the Offer Notice within no more than thirty (30)
days from the date of the Exercise Notice. In case the Offered Quotaholder does
not exercise its Right of First Refusal, the Offering Quotaholder will have the
right to sell the Offered Quotas to the Purchasing Third Party within an
additional thirty (30) days from the date the Offered Quotaholder refused to
exercise its Right of First Refusal or from the lapse of the term the Offered
Quotaholder had to exercise its Right of First Refusal. The Right of First
Refusal cannot be partially exercised. The Quotas so transferred to the
Purchasing Third Party will continue to be bound by this Agreement. Any of the
Quotaholders shall not offer for Transfer its Quotas to any company which
competes with the Company and/or the other Quotaholder, unless: (i) the other
Quotaholder exercises the tag along, as set forth in Section 4.6 hereof; or (ii)
the other Quotaholder gives its prior consent to such Transfer of Quotas by the
Offering Quotaholder.
 
4.5.        Transferência. No caso da Quotista Ofertada exercer seu Direito de
Preferência ou de Recusa, a Quotista Ofertante deverá Transferir as Quotas
Ofertadas conforme os termos da Notificação de Oferta dentro de no máximo trinta
(30) dias a partir da data da Notificação de Exercício. Caso a Quotista Ofertada
não exerça o seu Direito de Preferência e de Recusa, a Quotista Ofertante terá o
direito de vender as Quotas Ofertadas para o Terceiro Comprador dentro de um
período adicional de 30 (trinta) dias a partir da data em que a Quotista
Ofertada se recusou a exercer seu Direito de Preferência e de Recusa ou a partir
da prescrição do período que a Quotista Ofertada tinha para exercer seu Direito
de Preferência e de Recusa. O Direito de Preferência e de Recusa não pode ser
exercido parcialmente. As Quotas transferidas dessa forma ao Terceiro Comprador
continuarão a estar vinculadas por este Acordo. Os Quotistas se comprometem a
não oferecer para Transferência suas Quotas a empresas concorrentes da outra
sócia, ou da Sociedade, exceto se: (i) o Quotista remanescente optar pela venda
conjunta, conforme previsto na Cláusula 4.6 deste Acordo; ou (ii) houver a
concordância prévia da Quotista remanescente com relação à Transferência pela
Quotista Ofertante.
 



- 11 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
4.6.        Tag Along. In the event the Quotas are under sale, on which the
other Quotaholder does not choose to acquire the Offered Quotas, such
Quotaholder may exercise the tag along, offering its Quotas to be acquired
together with the Offered Quotas above by the same interested party. Upon the
Quotaholder manifest its interest to exercise the right to tag along, the Quotas
shall only be negotiated in case they correspond to all the Company’s Quotas,
provided that there should be considered the same price and payment conditions
per Quota to the entire sale/transaction. For the purpose of this Section 4.6,
any sale of Quotas shall be done by cash.
 
4.6.        Direito de Venda Conjunta. Na hipótese de venda das Quotas, em que a
outra Quotista não optar pela aquisição das Quotas Ofertadas, essa Quotista
poderá exercer o direito de venda conjunta, ofertando as suas Quotas para que
sejam adquiridas em conjunto pelo mesmo interessado. Manifestado o interesse da
Quotista em exercer o direito de venda conjunta, as quotas somente poderão ser
negociadas se forem pela totalidade das Quotas da Sociedade, sendo considerado o
mesmo valor, e condições de pagamento, por Quota para toda a transação. Para
todos os efeitos desta cláusula a venda das quotas somente poderá ser
considerada se for efetuada em moeda corrente nacional.
 
4.7.        Lack of Exercise. In case neither the Offered Quotaholder nor the
Purchasing Third Party completes the purchase of the Offered Quotas within
ninety (90) calendar days from the receipt of the Offer Notice by the Offered
Quotaholder, the mechanism of the Right of First Refusal will reset, and have to
be performed again, as per the provisions of this Agreement.
 
4.7.        Ausência de Exercício. Caso nem a Quotista Ofertada nem o Terceiro
Comprador conclua a compra das Quotas Ofertadas dentro de noventa (90) dias
corridos a partir do recebimento da Notificação de Oferta pela Quotista
Ofertada, o mecanismo do Direito de Preferência e de Recusa será reinicializado,
e terá de ser cumprido novamente, conforme as disposições deste Acordo.
 



- 12 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
4.8.        Subscription Rights. Subscription Rights cannot be transferred to
third parties.
4.8.        Direito de Subscrição. Os Direitos de Subscrição, quando aplicáveis,
não podem ser transferidos a terceiros.
 
4.9.        Quota Option Plans. In case the Quotaholders decide to implement a
Quota Option Plan for the Company’s Officers, Directors and key employees, the
Quotaholders will share pro rata any dilution to their equity ownership of the
capital of the Company.
4.9.        Planos de Opção de Quota. Caso os Quotistas decidam implementar um
“Plano de Opção de Quota” para os Diretores, Conselheiros e empregados chave da
Sociedade, as Quotistas compartilharão proporcionalmente qualquer diluição de
sua participação do capital da Sociedade.
 
 
 
 
SECTION V
CAPITALIZATION OF THE COMPANY
 
CLÁUSULA V
CAPITALIZAÇÃO DA SOCIEDADE
 
5.1.        CPqD. CPqD shall pay up its Quotas of the Company (i) in cash by the
amount which it has already paid up into the Company, and (ii) in kind with the
transfer of all silicon photonics and related technology to optical
communication, know how, trade secrets and related intellectual property
licenses (“CPqD IP”), which will be identified and defined within thirty (30)
days as from the Execution Date.
 
5.1.        CPqD. O CPqD deverá integralizar suas Quotas da Sociedade (i) em
dinheiro pelo valor já integralizado na Sociedade, e (ii) com a transferência da
tecnologia de fotônica de silício e tecnologia relacionada a comunicação óptica,
know-how, segredos comerciais e licenças de propriedade intelectual relacionadas
(“CPqD PI”), que serão identificadas e definidas dentro de 30 (trinta) dias a
partir da Data de Assinatura.
 
5.2.        GigOptix. GigOptix shall pay up its Quotas of the Company in kind
with (i) the assignment of the ownership of all Patents or licenses to the Thin
Film Polymer on Silicon (TFPSTM) modulators and related technology, know how,
trade secrets and related intellectual property licenses(“GigOptix IP”), which
will identified and defined in the patents filing, as well as in the technology
transfer agreements within thirty (30) days as from the Execution Date.
 
5.2.        GigOptix. A GigOptix deverá integralizar suas Quotas da Sociedade em
espécie com (i) a cessão da titularidade de todas as Patentes, de todos os
[moduladores TFPS] e tecnologia relacionada, know-how, segredos comerciais e
licenças de propriedade intelectual relacionadas (“GigOptix PI”), que serão
identificadas e definidas nos pedidos de registro de patentes, bem como nos
contratos de transferência de tecnologia, em 30 (trinta) dias a partir da Data
de Assinatura.
 
5.3.        Intellectual Property. For purposes of transferring the CPqD IP and
the GigOptix IP to the Company, each of the Parties shall execute the necessary
assignment documents and file the appropriate documents with the INPI within no
more than two (2) months from the Execution Date, as applicable.
5.3.        Propriedade Intelectual. Com a finalidade de transferir a CPqD PI e
a GigOptix PI para a Sociedade, cada uma das Partes deverá assinar os documentos
de cessão necessários e registrá-los junto ao INPI dentro de no máximo 2 (dois)
meses a partir da Data da Assinatura, conforme aplicável.
 
 



- 13 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
5.4.        TFPS Equipment. The TFPS processing, testing and alignment station
equipments (“TFPS Equipment”) shall be donated from GigOptix to CPqD, provided
that CPqD shall be subject to transfer to the Company any and all technology,
and intellectual property, which will be identified and defined within thirty
(30) days as from the Execution Date.
 
5.4.        Equipamento TFPS. Os equipamentos de processamento, teste e
alinhamento da estação [TFPS] (o “Equipamento TFPS”) serão doados pela GigOptix
ao CPqD, ficando o CPqD obrigado a transferir à Sociedade a tecnologia e
direitos de propriedade intelectual, que serão identificados e definidos dentro
de 30 (trinta) dias a partir da Data de Assinatura.
 
5.5.        GigOptix shall start the process for transferring the TFPS Equipment
to CPqD within 30 (thirty) days as from this Agreement is in full force and
effect, as set forth in Section 7.2 hereof, provided that the Company has the
necessary import license to receive the TFPS Equipment.
 
5.5.        A GigOptix deverá iniciar o processo de transferência do Equipamento
TFPS para o CPqD dentro de 30 (trinta) dias a partir da data em que este Acordo
esteja válido e eficaz, nos termos previstos na Cláusula 7.2, desde que o CPqD
tenha as licenças de importação necessárias para receber o Equipamento TFPS.
 
5.6.            CPqD is committed to support all expenses necessary for the
establishing of the facilities to be leased to/used by the Company, and the
research and development (R&D) activities until the first (1ST) anniversary of
the date when the Agreement takes force and effect pursuant to Section 7.2
hereof.
 
5.6        CPqD está obrigado a suportar/custear todas as despesas necessárias
para a execução e conclusão das instalações a serem alugadas para/utilizadas
pela Sociedade, bem como para as atividades de pesquisa e desenvolvimento (R&D)
até a data do primeiro aniversário em que este acordo estiver válido e eficaz,
nos termos previstos na Cláusula 7.2.
 
 
 
 
SECTION VI
QUOTAHOLDERS’ OBLIGATIONS
 
CLÁUSULA VI
OBRIGAÇÕES DAS QUOTISTAS
 
6.1.        Non-Solicitation. For each period commencing on the Execution Date
and ending on the date which is twelve (12) months from the date which each
Quotaholder is no longer partner either as a quotaholder or employee or
non-employee manager with the Company, such Quotaholder shall not, directly or
indirectly, (i) hire for employment any person then employed by the Company,
unless such employee, by consent of the Quotaholders, has previously left the
corresponding Quotaholder to be hired by the Company, or (ii) persuade or
attempt to persuade any employee or contractor of the Company, to leave such
employment or contract or to become employed or contracted by anyone other than
the Company, or (iii) persuade or attempt to persuade any client of the Company,
to transfer its business to anyone other than the Company.
 
6.1.        Ausência de Captação. Para cada período com início na Data da
Assinatura e encerrando na data que for 12 (doze) meses a partir da data em que
a Quotista deixar de ser sócia seja como uma quotista ou empregado ou gerente
não empregado da Sociedade, essa Quotista não deverá, direta ou indiretamente,
(i) assinar contrato de trabalho com qualquer pessoa então empregada pela
Sociedade, a menos que esse empregado, por acordo entre as Quotistas, tenha se
desligado anteriormente da respectiva Quotista para ser contratado pela
Sociedade, ou (ii) persuadir ou tentar persuadir qualquer empregado ou
contratado da Sociedade, a deixar seu contrato de trabalho ou contrato ou a se
tornar empregado ou contratado por qualquer outra pessoa que não a Sociedade, ou
(iii) persuadir ou tentar persuadir qualquer cliente da Sociedade, a transferir
seu negócio a qualquer pessoa que não a Sociedade.
 



- 14 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
6.2.        Non-compete. For each period commencing on the Execution Date and
ending on the date which is twelve (12) months from the date which each
Quotaholder is no longer partner with the Company either as a Quotaholder or
employee or non-employee manager (the “Non-Compete Period”), such Quotaholder
shall not on its own behalf or on behalf of or in connection with any person,
directly or indirectly, in any capacity whatsoever carry on, be engaged in, have
any financial or other interest in or be otherwise commercially involved in any
activity or business which is substantially the same as or in competition with
the Business.
 
6.2.        Não Concorrência. Para cada período com início na Data da Assinatura
e encerramento na data que for 12 (doze) meses a partir da data em que cada
deixar de ser sócia seja como uma quotista ou empregado ou gerente não empregado
da Sociedade (o “Período de Não Concorrência”), tal Quotista não deverá em seu
próprio nome ou em nome de ou com relação a qualquer outra pessoa, direta ou
indiretamente, em qualquer capacidade de qualquer maneira realizar, estar
envolvida, ter qualquer interesse financeiro ou outro tipo de interesse ou de
outra forma estar comercialmente envolvida em qualquer atividade ou negócio que
seja substancialmente o mesmo que ou que concorra com o Negócio.
 
6.3.        Confidential Information. Each of the Quotaholders hereby
irrevocably and irreversibly undertake to, directly or indirectly through a
Related Party: (i) keep all Confidential Information related to the activities
of Company strictly confidential; (ii) refrain from disclosing the Confidential
Information to third parties, except upon the prior written consent of the Party
to which the Confidential Information relates, or if required by law or
administrative process; and (iii) directly or indirectly avail itself of
Confidential Information. The confidentiality obligation set forth in this
Section 6.3 shall be valid for an undetermined period of duration and shall
survive the termination of this Agreement, for any reason.
 
6.3.        Informações Confidenciais. Cada uma das Quotistas neste ato
irrevogavelmente e irreversivelmente se compromete a, direta ou indiretamente
por meio de uma Parte Relacionada: (i) manter todas as Informações Confidenciais
relacionadas às atividades da Sociedade sob rígido sigilo; (ii) evitar divulgar
as Informações Confidenciais a terceiros, exceto mediante consentimento prévio e
por escrito da Parte à qual as Informações Confidenciais se referem, ou se
exigido por lei ou por processo administrativo; e (iii) direta ou indiretamente
se beneficiar das Informações Confidenciais. A obrigação de confidencialidade
estabelecida nesta Cláusula 6.3 será válida por um período indeterminado de
tempo e sobreviverá ao encerramento deste Acordo, seja por qual motivo for.
 



- 15 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
SECTION VII
TERM
 
CLÁUSULA VII
VIGÊNCIA
 
7.1.        Term. Subject to Sections 7.2 and 7.3 below, this Agreement shall
enter into full force and effect upon its execution and shall continue in full
force and effect for thirty (30) years after such date.
 
7.1.        Vigência. Sujeito às Cláusulas 7.2 e 7.3 abaixo, este Acordo entrará
em pleno vigor e efeito quando de sua assinatura e continuará em plena vigência
e validade por 30 (trinta) anos a partir dessa data.
 
7.2.        Condition Precedent. This Agreement shall enter in force and take
effect to CPqD only after (i) its terms and conditions are approved by CPqD’s
Oversight Board, which shall occur in March, 2014, and (ii) the release of the
amount regarding the loan requested by CPqD before FINEP - Agência Brasileira da
Inovação to support the establishment of the Company and the development of its
corporate purpose/activities.
7.2.        Condição Suspensiva. Este Acordo entrará em vigor e produzirá seus
efeitos em relação ao CPqD somente após (i) a aprovação dos seus termos e
condições pelo Conselho Curador do CPqD, que deverá ocorrer no mês de março de
2014, e (ii) a liberação dos valores referentes ao empréstimo solicitado pelo
CPqD junto à FINEP - Agência Brasileira da Inovação, referente à criação da
Sociedade e ao desenvolvimento do seu objeto social/suas atividades.
 
 
7.3.        Renewal. After the expiration of the initial term set forth in
Section 7.1 above, this Agreement shall be renewed for one additional period of
twenty (20) years, unless either Party gives the other Party a written notice at
least fifteen (15) months and no later than twelve (12) months before the
expiration of the relevant period indicating that it wishes to terminate this
Agreement.
 
7.3.        Renovação. Após o encerramento da vigência inicial estabelecida na
Cláusula 7.1 acima, este Acordo será renovado por um período adicional de 20
(vinte) anos, a não ser que qualquer Parte dê para a outra Parte uma notificação
por escrito no máximo 15 (quinze) meses e no mínimo 12 (doze) meses antes do
encerramento da vigência relevante indicando que deseja rescindir este Acordo.
 
 
 
SECTION VIII
ARTICLES OF ASSOCIATION
 
CLÁUSULA VIII
CONTRATO SOCIAL
 
8.1.        Articles of Association. Simultaneously with the execution of this
Agreement, the Quotaholders shall execute the First (1st) Amendment to the
Articles of Association to Company.
8.1.        Contrato Social. Simultaneamente à assinatura deste Acordo, as
Quotistas firmarão a 1ª (Primeira) Alteração do Contrato Social da Sociedade.
 
 
8.2.        Inconsistencies. In the event of any ambiguity or discrepancy
between the provisions of this Agreement and the Articles of Association, the
provisions of this Agreement shall prevail between the Quotaholders. Each of the
Quotaholders shall exercise all voting and other rights and powers available to
it so as to give effect to the provisions of this Agreement and, if necessary,
to procure any required amendment of the Articles of Association.
 
8.2.        Inconsistências. No caso de qualquer ambiguidade ou discrepância
entre as disposições deste Acordo e do Contrato Social, as disposições deste
Acordo prevalecerão entre as Quotistas. Cada uma das Quotistas deverá exercer
todos os seus direitos de voto e outros direitos e poderes disponíveis a ela de
forma a dar efeito às disposições deste Acordo e, se necessário, providenciar
qualquer alteração exigida ao Contrato Social.
 
 
 



- 16 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
SECTION IX
SPECIFIC PERFORMANCE
 
CLÁUSULA IX
EXECUÇÃO ESPECÍFICA
 
9.1.        Specific Performance of this Agreement. The Parties agree that any
and all of their obligations and agreements set forth in this Agreement are
irrevocable and are subject to specific performance. The breach of any provision
of this Agreement will allow the other Quotaholders to request the performance
of such obligation.
 
9.1.        Execução Específica deste Acordo. As Partes concordam que todas e
quaisquer de suas obrigações e acordos estabelecidos neste Acordo são
irrevogáveis e estão sujeitos a execução específica. A quebra de qualquer
disposição deste Acordo permitirá às outras Quotistas solicitar a execução da
referida obrigação.
 
 
 
SECTION X
APPLICABLE LAW, ARBITRATION AND JURISDICTION
 
CLÁUSULA X
LEI APLICÁVEL, ARBITRAGEM E JURISDIÇÃO
 
10.1.        Governing Law. This Agreement shall be construed and governed
according to the laws of Brazil.
 
10.1.        Lei Regente. Este Acordo será interpretado e regido conforme as
leis do Brasil.
 
10.2.        Disputes. Any disputes arising from or in connection with this
Agreement shall be communicated by one side to the other, and the Parties agree
to undertake their reasonable efforts in order to settle such disputes, by means
of direct negotiations and in good-faith, within a term of thirty (30)
consecutive days from the date of receipt of such notice.
 
10.2.        Litígios. Quaisquer litígios que resultem de ou com relação a este
Acordo deverão ser comunicados por uma parte para a outra parte, e as Partes
concordam em envidar seus mais razoáveis esforços para liquidar tais litígios,
por meio de negociações diretas e em boa-fé, dentro de um prazo de 30 (trinta)
dias consecutivos a partir da data do recebimento da referida notificação.
 
10.3.        Arbitration. Any and all doubts, disputes or claims arising from or
relating to this Agreement not settled pursuant to Section 10.2 above, shall be
settled by arbitration in accordance with the Rules of Mediation and Arbitration
of the Brazil-Canada Chamber of Commerce (“CCBC”), in the context of an
arbitration administered by CCBC.
 
10.3.        Arbitragem. Todas e quaisquer dúvidas, litígios ou reclamações que
resultem de ou se refiram a este Acordo que não tenham sido liquidadas conforme
a Cláusula 10.2 acima, deverão ser liquidadas por arbitragem conforme as Normas
de Mediação e Arbitragem da Câmara de Comércio Brasil-Canadá (“CCBC”), no
contexto de uma arbitragem administrada pela CCBC.
 



- 17 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
(a)           If the rules established by CCBC are silent on any procedural
aspect, they shall be supplemented by the relevant provisions of Federal Law No.
9,307, of September 23, 1996.
 
(a)           Se as normas estabelecidas pela CCBC não mencionarem qualquer
aspecto processual, elas deverão ser suplementadas pelas disposições relevantes
da Lei Federal No. 9.307, de 23 de setembro de 1996.
 
(b)           The arbitration tribunal shall be empowered to resolve any and all
controversies relating to the dispute, including ancillary matters, and shall be
empowered to issue any necessary orders to the parties, including injunctions
and intermediate orders prior to a final decision. The arbitrators are not
authorized to act as amiable compositeur or to decide ex aequo et bono.
 
(b)           O tribunal de arbitragem terá poder de resolver todas e quaisquer
controvérsias com relação ao litígio, incluindo assuntos adicionais, e terá o
poder de emitir quaisquer ordens necessárias para as partes, incluindo recursos
judiciais e ordens temporárias antes de uma decisão final. Os árbitros não estão
autorizados a agir como amiable compositeur ou a decidir ex aequo et bono.
 
(c)           The arbitration tribunal shall be composed of three (3)
arbitrators, who shall be appointed according to the following procedure. The
claimant side which decided to call the arbitration, shall appoint one
arbitrator. The respondent side against which the arbitration was called, shall
appoint the second arbitrator. The third, who shall serve as chairman, shall be
chosen by the two Party-appointed arbitrators. If either side fails to make its
appointment within ten (10) days, or in the event the Party-appointed
arbitrators are unable to appoint the arbitrator whose appointment is pending,
the third arbitrator shall be appointed within the subsequent period of ten (10)
days in accordance with the rules of CCBC.
 
(c)           O tribunal de arbitragem será composto por 3 (três) árbitros, que
serão nomeados de acordo com o seguinte procedimentos. O lado reclamante que
decidiu convocar a arbitragem nomeará um árbitro. O lado do réu contra quem se
convocou a arbitragem nomeará o segundo árbitro. O terceiro, que atuará como
presidente será escolhido pelos árbitros nomeados pelas Partes. Se qualquer um
dos lados deixar de nomear dentro de 10 (dez) dias, ou no caso dos árbitros
nomeados pelas Partes não serem capazes de designar o árbitro cuja nomeação está
pendente, o terceiro árbitro será nomeado dentro do período subsequente de 10
(dez) dias conforme as normas da CCBC.
 
(d)           The place of arbitration shall be São Paulo, SP, Brazil, and the
arbitration award shall be issued in São Paulo, SP, Brazil. The language of the
arbitration shall be Portuguese.
 
(d)           O local da arbitragem será São Paulo, SP, Brasil, e a sentença da
arbitragem será emitida em São Paulo, SP, Brasil. O idioma da arbitragem será o
português.
 



- 18 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
(e)           The arbitration proceedings and any documents and information
disclosed therein shall be subject to confidentiality.
 
(e)           Os procedimentos da arbitragem e quaisquer documentos e
informações divulgadas nos mesmos estarão sujeitos a confidencialidade.
 
(f)           The arbitration award may be enforced in any court of competent
jurisdiction. The arbitration award shall be final and binding, and the Parties
waive any right to appeal, except for the clarification request provided by
Section 30 of Federal Law No. 9,307, of September 23, 1996.
 
(f)           A sentença da arbitragem poderá ser executada em qualquer tribunal
de jurisdição competente. A sentença da arbitragem será final e vinculativa, e
as Partes renunciam a qualquer direito de apelar, exceto pela solicitação de
esclarecimento disposta pela Cláusula 30 da Lei Federal No. 9.307, de 23 de
setembro de 1996.
 
(g)           Each Party retains the right to seek judicial assistance: (i) to
compel arbitration; (ii) to obtain interim measures for protection of rights
prior to institution of arbitration, and any such action shall not be construed
as a waiver of arbitration as the only means of dispute resolution selected by
the Parties, (iii) to enforce any decision of the arbitration tribunal,
including the arbitration award, and (iv) to seek annulment of the arbitration
award when permitted by law. In case the parties seek judicial assistance in the
circumstances provided above, the courts of São Paulo, SP, Brazil, shall have
jurisdiction.
 
(g)           Cada Parte mantém o direito de buscar assistência legal: (i) para
obrigar a arbitragem; (ii) para obter medidas temporárias para a proteção dos
direitos antes da instituição da arbitragem, e qualquer uma dessas quotas não
deverá ser interpretada como uma renúncia à arbitragem como sendo o único meio
de resolução de litígio escolhido pelas Partes, (iii) para executar qualquer
decisão do tribunal de arbitragem, incluindo a sentença de arbitragem, e (iv)
para buscar a anulação da sentença da arbitragem quando permitido pela lei. Caso
as partes busquem assistência legal nas circunstâncias dispostas acima, os
tribunais de São Paulo, SP, Brasil, terão a jurisdição.
 
(h)           The Party who loses the arbitration procedure shall pay for the
other Party’s attorneys’ fees which shall be established by the arbitration
panel.
 
(h)           A Parte que perder o processo de arbitragem deverá pagar os
honorários advocatícios da outra Parte que serão estabelecidos pelo painel de
arbitragem.
 
SECTION XI
GENERAL PROVISIONS
 
CLÁUSULA XI
DISPOSIÇÕES GERAIS
 
11.1.        Recordation. This Agreement shall be recorded and kept in file at
the Company’s head offices and the Company shall abide by, and cause compliance
with, its provisions and refrain from performing any and all acts arising out of
non-compliance with any obligation assumed under this Agreement.
 
11.1.        Registro. Este Acordo será registrado e mantido em arquivo na sede
da Sociedade e a Sociedade deverá cumprir, e causar o cumprimento de suas
disposições e evitar realizar todos e quaisquer atos que resultem do não
cumprimento de qualquer obrigação assumida sob este Acordo.
 



- 19 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
11.2.        Other Arrangements.
 
11.2.        Outras Avenças.
 
(a)           GigOptix will be the sole and exclusive global marketing and sales
organization, except in the Brazilian market and with regard to any sale to
Civcom Devices & Systems LTD (while a Related Party of Padtec S/A and CPqD),
which shall be explored by the Company for all products of the Company through
December 31, 2018, and by a written agreement by the Parties no later than
September 30, 2018, such term can be extended.
 
(a)           GigOptix será a única e exclusiva organização de marketing e
vendas mundial, exceto no mercado brasileiro e nas vendas para a Civcom Devices
& Systems LTD (enquanto for uma Parte Relacionada da Padtec S/A e do CPqD), cuja
exploração será feita diretamente pela Sociedade, de todos os produtos da
Sociedade até 31 de dezembro de 2018, e por acordo escrito entre as Partes a ser
firmado até 30 de setembro de 2018, esse prazo poderá ser prorrogado.
 
(b)           During the Non-Compete Periods, the Company will be the sole and
exclusive production and commercial partner for each of CPqD and GigOptix for
technology and products that use GigOptix IP and CPQD IP, and further defined as
purpose in the Company’s Articles of Association.
 
(b)           Durante os Períodos de Não Concorrência, a Sociedade será a única
e exclusiva parceira de produção e comercial do CPqD e da GigOptix, com relação
à tecnologia e produtos que utilizem GigOptix PI e CPqD PI, e como definido no
objeto social da Sociedade em seu Contrato Social.
 
(c)           CPqD shall rent a physical space for the operation of the Company
at CPqD facilities in Campinas, including a clean room of seventy (70) square
meters, class 100 cleanroom.
 
(c)           O CPqD deverá locar o espaço físico para a operação da Sociedade
nas instalações da CPqD em Campinas, incluindo um espaço denominado de câmara
limpa de 70 (setenta) metros quadrados, classe 100.
 
(d)       The Company shall provide and deliver to GigOptix and CPqD, the
Company`s quarter financial statements, as follows: (i) for the first three (3)
quarters of the year - within twenty (20) days as from the end of each quarter;
and (ii) for the final quarter of the year - within thirty (30) days as from the
end of such quarter.
(d)          A Sociedade deverá providenciar e apresentar à GigOptix e CPqD , as
demonstrações financeiras trimestrais da Sociedade, conforme segue: (i) para os
primeiros 3 (três) trimestres do ano - em até 20 (vinte) dias contados do
término de cada trimestre; e (ii) para o último trimestre do ano - em até 30
(trinta) dias contados do término do último trimestre.
 



- 20 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
11.3.        Ancillary Agreements. Within ninety (90) days from the Execution
Date the Parties shall enter into additional agreements necessary to implement
the operations of the Company and the arrangements set forth in Section 11.2
above, including but not limited to a transitional rendering of services
agreement, GigOptix IP transfer agreement, CPqD IP transfer agreement, lease
agreement for the Company, etc.
 
11.3.        Contratos Suplementares. Dentro de 90 (noventa) dias a partir da
Data da Assinatura, as Partes deverão celebrar os contratos adicionais
necessários para implementar as operações da Sociedade e os arranjos
estabelecidos na Cláusula 11.2 acima, incluindo, sem limitação, um contrato de
prestação de serviços transitórios, contrato de transferência de PI GigOptix,
contrato de transferência de PI CPqD, contrato de locação para a Sociedade, etc.
 
11.4.        Expenses. Subject to Section 5.1 above, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs and expenses.
 
11.4.        Despesas. Sujeito à Cláusula 5.1 acima, todos os custos e despesas
incorridos com relação a este Acordo e às transações contempladas neste ato
deverão ser pagos pela Parte que incorrer em tais custos e despesas.
 
11.5.        Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, e-mailed (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):
 
11.5.        Notificações. Todas as notificações e outras comunicações aqui
mencionadas deverão ser feitas por escrito e serão consideradas como tendo sido
dadas se entregues pessoalmente, enviadas por e-mail (com confirmação), postadas
por carta comercial registrada (com aviso de recebimento) ou entregues por
serviço de mensageiro (com confirmação) para as partes nos seguintes endereços
(ou para outro endereço como a Parte venha a especificar por notificação
semelhante):
 
(a)        if to GigOptix:
 
Dr. Avi Katz
Chief Executive Officer and Chairman of the Board of Directors
GigOptix, Inc.
130 Baytech Drive
San Jose, CA 95134
 
(a)            Se para a GigOptix:
 
Dr. Avi Katz
CEO e Presidente do Conselho de Administração
GigOptix, Inc.
130 Baytech Drive
San Jose, CA 95134
 
(b)        if to CPqD:
Hélio Marcos Machado Graciosa
President
Rua Dr. Ricardo Benetton Martins s/nº., Parque Polo II de Alta Tecnologia
Campinas/SP - CEP 13086-510
(b)           Se para a CPqD:
 
Hélio Marcos Machado Graciosa
Presidente
Rua Dr. Ricardo Benetton Martins s/nº., Parque Polo II de Alta Tecnologia
Campinas/SP - CEP 13086-510



- 21 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
11.6.        Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof.
 
11.6.        Totalidade do Acordo. Este Acordo (incluindo os documentos e
instrumentos aqui mencionados) constitui a totalidade do acordo e substitui
todos os acordos e entendimentos anteriores, tanto verbais quanto por escrito,
entre as Partes com relação ao assunto do mesmo.
 
11.7.        Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.
 
11.7.        Autonomia. Qualquer termo ou disposição deste Acordo que for
inválido ou inexequível em qualquer jurisdição deverá ser, com relação àquela
jurisdição, sem efeito na medida da referida invalidade ou inexequibilidade sem
com isso tornar inválidos ou inexequíveis os termos e disposições restantes
deste Acordo ou afetar a validade ou exequibilidade de quaisquer dos termos ou
disposições deste Acordo em qualquer outra jurisdição. Se qualquer disposição
deste Acordo for tão ampla que se tornar inexequível, a disposição deverá ser
interpretada somente na amplitude em que for exequível.
 
11.8.        Assignment; No Third Party Beneficiaries. Except as otherwise
expressly provided herein, (i) neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, directly or indirectly, by
any of the Quotaholders hereto (whether by operation of law or otherwise)
without the prior written consent of the other Quotaholders; and (ii) this
Agreement (including the documents and instruments referred to herein) is not
intended to confer upon any person other than the Quotaholders any rights or
remedies hereunder.
 
11.8.        Cessão; Ausência de Terceiros Beneficiários. Exceto como
expressamente disposto em contrário neste ato, (i) nem este Acordo nem qualquer
um de seus direitos, interesses ou obrigações aqui descritos deverá ser cedido,
direta ou indiretamente, por qualquer uma das Quotistas deste Acordo (seja por
força de lei ou de outra forma) sem o consentimento prévio e por escrito das
outras Quotistas; e (ii) este Acordo (incluindo os documentos e instrumentos
aqui mencionados) não tem a intenção de conferir a qualquer outra pessoa que não
às Quotistas quaisquer direitos ou recursos aqui descritos.
 
11.9.        Amendments. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is (i) in writing and (ii)
signed by or on behalf of each of the Quotaholders. Unless expressly agreed, no
amendment shall constitute a general waiver of any provisions of this Agreement,
nor shall it affect any rights, obligations or liabilities under or pursuant to
this Agreement which have already accrued up to the date of amendment, and the
rights and obligations of the Quotaholders under or pursuant to this Agreement
shall remain in full force and effect, except and only to the extent that they
are so amended.
 
11.9.        Alterações. Qualquer disposição deste Acordo poderá ser alterada ou
renunciada se, e somente se, essa alteração ou renúncia for (i) feita por
escrito e (ii) assinada por ou em nome de cada uma das Quotistas. A não ser que
expressamente acordado, nenhuma alteração deverá constituir uma renúncia em
geral a quaisquer disposições deste Acordo, nem deverá afetar quaisquer
direitos, obrigações ou passivos sob ou conforme este Acordo que já tenham se
acumulado até a data da alteração, e os direitos e obrigações das Quotistas sob
ou conforme este Acordo permanecerão em plena vigência e validade, exceto e
somente na medida em que sejam alteradas dessa forma.
 



- 22 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
 
11.10.            No Constructive Waiver of Rights. No delay or failure on the
part of any Quotaholder in exercising any right hereunder shall operate as a
waiver thereof, nor shall any waiver, express or implied, by any Quotaholder of
any right hereunder or of any failure to perform or breach hereof by any other
Quotaholder constitute or be deemed a waiver of any other right hereunder or of
any other failure to perform or breach hereof by the same or any other
Quotaholder, whether of a similar or dissimilar nature.
 
11.10.            Ausência de Presunção de Renúncia de Direitos. Nenhum atraso
ou falha da parte de qualquer Quotista em exercer qualquer direito aqui descrito
deverá operar como uma renúncia ao mesmo, nem qualquer renúncia, explícita ou
implícita, por parte de qualquer Quotista a qualquer direito aqui contida ou de
qualquer falha em cumprir ou quebra do mesmo por qualquer outra Quotista
constitui ou será considerada uma renuncia a qualquer outro direito aqui contido
ou de qualquer outra falha em cumprir ou quebra do mesmo pela mesma ou por
qualquer outra Quotista, seja de natureza semelhante ou não.
 
11.11.            Language. This Agreement is drafted and executed in English
and Portuguese languages. In case of a discrepancy between such languages, the
Portuguese language version shall prevail.
 
11.11.            Idioma. Este Acordo é redigido e celebrado nos idiomas inglês
e português. Em caso de qualquer discrepância entre tais idiomas, a versão no
idioma português deverá prevalecer.
 
11.12.            Further Assurances. The Parties hereby covenant and agree to
execute and deliver such further and other instruments, agreements and writings
and do and perform, and cause to be done and performed, such further and other
acts and things that may be necessary or desirable in order to give full effect
to this Agreement.
 
11.12.            Garantias Adicionais. As Partes neste ato se comprometem e
concordam em assinar e entregar todos os instrumentos adicionais e outros
instrumentos, contratos e documentos por escrito e em fazer e realizar, e fazer
com que sejam feitos e realizados, os atos e coisas adicionais que possam ser
necessárias ou desejáveis para dar total efeito a este Acordo.
 
11.13.            Waiver Section. The Quotaholders agree that any of the
Quotaholders may waive, at its sole discretion, in favor of the other
Quotaholder, all rights arising from the ownership of its Quotas in the Company.
Such waiver shall be accepted by the other Quotaholder provided that the waiving
Quotaholder written notify its decision to the other Quotaholder within six (6)
months as from the Execution Date.
 
11.13.            Cláusula de Renúncia. As Quotistas acordam que qualquer delas
poderá renunciar, a seu exclusivo critério, em favor da outra Quotista, todos os
seus direitos decorrentes da titularidade de suas Quotas na Sociedade. Tal
renúncia será aceita pela outra Quotista desde que a Quotista renunciante
notifique por escrito a outra Quotista de tal decisão, em até 6 (seis) meses
contados da Data da Assinatura.
 



- 23 -

--------------------------------------------------------------------------------

[EXECUTION VERSION]
11.13.1.                    No liens shall affect the waiving Quotaholder who
express itself according to Section 11.13 herein and such Quotaholder shall no
longer integrate the Company’s corporate structure and shall not receive any
amount for its Quotas. Waiving Quotaholder’s Quotas shall be converted, by
assignment and with no cost, in favor of the remaining Quotaholder, who will be
liable for all Company’s liens and shall be entitled to all right of the
Company.
 
11.13.1.                    Nenhum ônus incidirá sobre a Parte renunciante que
se manifestar na forma prevista na Cláusula 11.13, a qual deixará de integrar o
quadro societário da Sociedade sem receber qualquer valor pelas suas Quotas. As
Quotas da Quotista renunciante serão revertidas integralmente, por cessão
gratuita, à Quotista remanescente, a qual também assumirá todos os ônus e
direitos da/sobre a Sociedade.
 
11.13.2.                    In case of Section 11.13, the remaining Quotaholder,
at its sole discretion, may proceed with the winding-up of the Company instead
of keep conducting its activities, and in this situation the waiving Quotaholder
shall remain in the Company, jointly with the remaining Quotaholder, until the
completion of the winding-up, having rights and obligations in connection
therewith.
 
11.13.2.                    Na hipótese prevista na Cláusula 11.13, a Quotista
remanescente, a seu exclusivo critério, poderá optar por liquidar a Sociedade,
em vez de continuar a operá-la, hipótese em que a Quotista renunciante,
juntamente com a Quotista remanescente, se manterá na Sociedade até a sua
liquidação total, fazendo, cada qual, jus aos direitos e obrigações que daí
decorrerem.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on this February
10, 2014.
 
EM TESTEMUNHO DO QUÊ, as partes assinaram este Acordo neste dia 10 de fevereiro
de 2014.
 

 
 
 
/s/ Avi Katz
 
 
GigOptix, Inc.
Avi Katz - CEO
 

 


 
/s/ Hélio Marcos Machado Graciosa 
 
 
Fundação CPqD - Centro de Pesquisa e Desenvolvimento em Telecomunicações
Hélio Marcos Machado Graciosa - Presidente
 



 
 
/s/ Carlos Eduardo Salla
 
 
BRPhotonics Produtos Optoeletrônicos Ltda.
Carlos Eduardo Salla
 

 
 
- 24 -

--------------------------------------------------------------------------------


 